DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0136539 Chou et al. (‘Chou hereafter), App 14/940564; Filed 11/13/2015
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 3, 7 – 9 & 11 are currently being examined. 
Claims 4 – 6, 10, 12 – 20 have been canceled.
No Claims are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7 - 9 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0136539 Chou et al. (‘Chou hereafter).

		Regarding Claim[s] 1, ‘Chou discloses all the claim limitations including: A build job (‘Chou, Abst, “Systems and methods are for designing and fabricating contact free support structures for overhang geometries of parts fabricated using electron beam additive manufacturing.”), comprising: 
one or more vulnerable regions requiring support (‘Chou, Abst), during a three-dimensional (3-D) print (‘Chou, Abst); and 
at least one surrogate support in a first material configuration (‘Chou, Abst, “Because the support structure is minimally or not connected to the part, the support structure can be removed with minimal or no post-processing step.”) and offset from the vulnerable regions by a gap (‘Chou, Para 0006, “One or more layers of un-melted metallic powder are disposed in an elongate gap between an upper horizontal surface of the support structure and a lower surface of the overhang geometry.”), wherein the surrogate support comprises at least one feature-based surrogate support configured to support a vulnerable region in the one or more vulnerable regions (‘Chou, Para 0003, If a part has overhang geometry, such as a cantilevered overhang or undercut portion, defects such as curling may occur due to the thermal gradient cycles that lead to high thermal stresses and geometric deformation. Para 0036, “FIG. 3B illustrates an example of an improved, contact-free support structure 35 according to one implementation. The support structure 35 is fabricated with the part 31, or work piece, using EBAM or other suitable additive manufacturing process. The part 31 includes a substantially vertical portion 33 and at least one substantially horizontal overhang portion 34 extending from the substantially vertical portion 33. The support structure 35 includes a substantially horizontal support portion 40, an internal vertical support portion 38, and an external vertical support portion 39. The vertical support portions 38, 39 extend between the horizontal support portion 40 and a build plate 37. An upper surface of the horizontal support portion 40 of the support structure and a lower surface of the overhang portion 34 of the part 31 define an elongated gap 32 therebetween, and un-melted metallic powder 36 is disposed within the gap 32. The thickness, or height, range of the gap 32 is sized such that the un-melted metallic powder 36 in the gap 32 is configured for conducting heat from the overhang portion 34 of the part 31 to the support structure 35 without fusing the part 31 to the support structure 35. In other words, the gap 32 is configured for providing a necessary rate of heat dissipation without reaching a fusion threshold for the powder. According to various implementations, the length to height ratio for the elongate gap 32 may differ depending on the structure to be manufactured. For example, in certain implementations, the length to height ratio for the gap may be between about 1 and about 10. However, in other implementations, the ratio may be greater than about 10. For example, in one exemplary structure, the gap has a length of about 11. 7 mm and a height of about 0.64 mm, resulting in a ratio of about 18.”), 
wherein the gap comprises a second material configuration (‘Chou, Para 0006, “One or more layers of un-melted metallic powder are disposed in an elongate gap between an upper horizontal surface of the support structure and a lower surface of the overhang geometry.”). 

Regarding Claim[s] 2, ‘Chou discloses all the claim limitations including: first material configuration comprises fused powder (‘Chou, Para 0036, Fig 3B, Support structure 35 is fused powder). 

Regarding Claim[s] 3, ‘Chou discloses all the claim limitations including: wherein the second material configuration comprises unfused or partially fused powder (‘Chou, Para 0007, “Un-melted powder is disposed within the gap.”, Para 0036, Fig 3B 36 (un-melted metallic powder/ unfused powder)). 

Regarding Claim[s] 7, ‘Chou discloses all the claim limitations including: wherein the at least one feature-based surrogate support further comprises a support structure extending underneath the feature-based surrogate support to a fixed base (‘Chou, Para 0036, “The support structure 35 includes a substantially horizontal support portion 40, an internal vertical support portion 38, and an external vertical support portion 39. The vertical support portions 38, 39 extend between the horizontal support portion 40 and a build plate 37.” Fig 3B). 

Regarding Claim[s] 8, ‘Chou discloses all the claim limitations including: wherein the fixed base comprises one of a build plate (‘Chou, Fig 3B, #37 (build plate)), or 
a global surrogate support configured to separate the at least one feature-based surrogate support from the build plate. 

Regarding Claim[s] 9, ‘Chou discloses all the claim limitations including: wherein the support structure comprises a lattice (‘Chou, Para 0036, Fig 3B, 35 (support structure) shows a lattice support structure). 

Regarding Claim[s] 11, ‘Chou discloses all the claim limitations including: surrogate support is segmented into a plurality of supports (‘Chou, Para 0036, Fig 3B, #35 (support structure), #38 (vertical support structure), #39 (vertical support structure), #40 (horizontal support structure)). 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/06/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need rise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
12/19/2022